NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS
                                                                                FILED
                            FOR THE NINTH CIRCUIT
                                                                                MAY 29 2018
                                                                          MOLLY C. DWYER, CLERK
                                                                              U.S. COURT OF APPEALS
UNITED STATES OF AMERICA,                       No.    16-30086

               Plaintiff-Appellee,              D.C. No.
                                                9:15-cr-00018-DLC-1
          v.

SERGIO DIAZ-HINOJOS,                            MEMORANDUM*

               Defendant-Appellant.

                    Appeal from the United States District Court
                            for the District of Montana
                    Dana L. Christensen, Chief Judge, Presiding

                        Argued and Submitted March 7, 2017
                                 Portland, Oregon

Before: O’SCANNLAIN, FISHER and FRIEDLAND, Circuit Judges.

      Sergio Diaz-Hinojos appeals his conviction for illegal reentry, contending

the district court erred by denying his motion to dismiss the indictment as

untimely. We have jurisdiction under 28 U.S.C. § 1291, we review de novo, see

United States v. Jenkins, 633 F.3d 788, 797 (9th Cir. 2011), and we affirm.




      *
       This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      “Section 1326 sets forth three separate offenses for a deported alien: to

‘enter,’ to ‘attempt to enter,’ and to be ‘found in’ the United States without

permission.” United States v. Parga-Rosas, 238 F.3d 1209, 1213 (9th Cir. 2001).

Prosecutions under § 1326 are governed by a five-year statute of limitations. See

18 U.S.C. § 3282(a); United States v. Reyes-Ceja, 712 F.3d 1284, 1289 & n.30 (9th

Cir. 2013). The statute of limitations begins to run when the offense is completed,

and an offense under the “found in” prong is completed “when an alien is

discovered and identified by the immigration authorities.” United States v.

Hernandez, 189 F.3d 785, 791 (9th Cir. 1999). We have not yet decided, however,

“whether such discovery and identification must be based on the government’s

actual knowledge or can instead be proven under a constructive knowledge

theory.” United States v. Zamudio, 787 F.3d 961, 966 (9th Cir. 2015). We need

not decide this question here.

      Even assuming that a constructive knowledge standard governs and that it is

knowledge by the immigration authorities that matters, Diaz cannot show such

constructive knowledge here. There is no evidence that immigration authorities

were willfully blind to information in their possession, or that they unreasonably

refrained from taking their usual investigative steps. The fact that immigration




                                           2
authorities could have implemented a hypothetical system for scouring the files of

other agencies does not suffice.

      In sum, the indictment was timely. The district court therefore properly

denied Diaz’s motion to dismiss. The judgment is affirmed.

      AFFIRMED.




                                         3